IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-10402
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JOSE LOUIS PECINA,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:91-CR-94-2-E
                       --------------------
                         October 26, 2001

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Jose Louis Pecina appeals the dismissal of his motion for

arrest of judgment and to dismiss the indictment.   Because Pecina

does not argue that it was error for the district court to have

construed his filing as a second or successive motion pursuant to

28 U.S.C. § 2255 and to have dismissed it for lack of

jurisdiction, the issue is deemed abandoned.   Brinkmann v. Dallas

County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).

Although we afford a liberal construction to pro se filings, pro

se appellants are required to brief the issues and reasonably

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-10402
                                -2-

comply with the requirements of Fed. R. App. P. 28.    Grant v.

Cuellar, 59 F.3d 523, 524 (5th Cir. 1995).   We do not consider

Pecina’s jurisdictional argument raised for the first time in his

reply brief.   See Cinel v. Connick, 15 F.3d 1338, 1345 (5th Cir.

1994) (scope of reply brief is limited, and appellant abandons

all issues not raised and argued in initial brief on appeal);

Knighten v. Commissioner, 702 F.2d 59, 60 & n.1 (5th Cir. 1983)

(issue may not be raised for first time in reply brief, even by a

pro se appellant).

     The judgment of the district court is AFFIRMED.